             Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


BEVERLY WLIMORE, for and on                         )
behalf of herself and other persons                 )      CLASS ACTION
similarly situated,                                 )      COMPLAINT
                                                    )
       Plaintiff,                                   )
                                                    )      JURY TRIAL DEMANDED
       vs.                                          )
                                                    )
CHARTER COMMUNICATIONS                              )
a/k/a SPECTRUM REACH                                )
                                                    )
       Defendant.                                   )
                                                    )

                                       COMPLAINT

I.     INTRODUCTION

       This case challenges discriminatory employment practices of the Defendant

Charter Communications a/k/a Spectrum Reach[“Spectrum”] as they relate to former

and current African-American employees and applicants. Plaintiff, Beverly Wilmore

["Plaintiff"], alleges that the Defendant engaged in a demonstrable policy of race

discrimination in promotions in violation of Title VII of the Civil Rights Act of 1964

["Title VII"] and 42 U.S.C. § 1981.1 The Representative Plaintiff would aver as

follows:


1
The Plaintiff is also asserting a termination claim based on the Americans With Disabilities Act
Amendments Act 2008.
           Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 2 of 20




      Spectrum has followed a general practice of discriminating against

African-Americans/blacks on the basis of race with respect to promotions and lay-offs

to high level senior management positions by enforcing a corporate policy and

practice that expressly and impliedly discourages them from seeking higher paying

and   higher   responsibility    positions    which   has    systematically   denied

African-American/blacks the same opportunities as those received by white

employees;

      This continuing systemic pattern and practice of race discrimination in

employment has affected the Class Representative and the class members she seeks

to represent in the following ways:

             a.    Spectrum intentionally restricted and excluded
             African-Americans from higher paying and higher
             responsibility senior management positions by preventing
             and/or discouraging them from seeking any such positions;
             and,

             b.     The criteria utilized by Spectrum in making selection
             decisions-to include promotions discriminate on the basis
             of race in violation of §703(k) of Title VII, 42 U.S.C.
             §2000e-2(k). Spectrum allows an overwhelmingly
             Caucasian group of selectors to use non-transparent and
             unmeasurable processes in making employment decisions
             to the detriment of its African-American employees. These
             processes disparately impact African-American employees
             because they allow subjectivity and favoritism to influence
             employment decisions. Because of this, the
             decision-makers are free to exercise their discretion in an

                                          2
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 3 of 20




                unguided, subjective manner that provides a ready
                mechanism for Caucasians to vent discriminatory feelings
                upon African-American employees.

II.    JURISDICTION AND VENUE

       1.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1343(3), and (4), 2201 and 2202, 42 U.S.C. 2000d-2 and 2000e5(f) , and 29 U.S.C.

§ 621,et seq.

       2.       This is a suit authorized and instituted pursuant to the Act of Congress

known as Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., as

amended, "The Civil Rights Act of 1866", 42 U.S.C. § 1981 and the Americans with

Disabilities Act Amendments Act of 2008, 42 USCA § 12101 as amended.

       3.       Venue is proper in the Southern District of New York because the

unlawful employment practices alleged herein were committed by the Defendant here.

Thus, venue is proper pursuant to 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §1391(b).

III.   PARTIES

       4.       Plaintiff Beverly Wilmore [“Wilmore” or “Plaintiff”], is an African

American female resident of the State of California and was last employed with the

Defendant at its Birmingham, Alabama location. Ms. Wilmore worked for the

Defendant from October 2012 to June 27, 2018. Her last position was as Senior

Manager Digital Sales-Media.

                                            3
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 4 of 20




      5.     Defendant, Charter Communications a/k/a Spectrum Reach is a

corporation who is headquartered in Stamford, Connecticut. The employment

decision(s) complained of here, upon information and belief, were made at its 1633

Broadway Floor 39, New York, New York 10019 location.

IV.   ADMINISTRATIVE EXHAUSTION

      10.    On October 26, 2018, Ms. Wilmore filed a discrimination with the New

York District Office of the Equal Employment Opportunity Commission. Ms.

Wilmore received a Notice of Right to Sue on July 10, 2019 and is filing this

Complaint within 90 days of her receiving the same. Ms. Wilmore’s claims arising

under 42 U.S.C. § 1981 do not require administrative exhaustion and are subject to

28 U.S.C. § 1658's four year statute of limitations.

V.    STATEMENT OF FACTS

      14.    Plaintiff re-alleges and incorporate by reference the foregoing paragraphs

with the same force and effect as if fully set out in specific detail herein.

      15.    Ms. Wilmore is a 60 year old African-American female who began

working for the Defendant in 2012. Prior to that she had been in the media,

advertising, and telecommunications for thirty years. Ms. Wilmore took an entry level

job and worked her way up to the position of Senior Manager Digital Sales-Media,

however, she has personal knowledge of white employees with similar work histories

                                           4
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 5 of 20




and backgrounds advancing to Director level positions or better.

      16.    Ms. Wilmore was always rated as an exemplary performer and is

unaware of how the Defendant uses its performance metrics in determining who gets

promoted. Upon information and belief, how the Defendant determines who gets

promoted to high level jobs is shrouded in secrecy which permits free rein to

discriminate against African-American employees seeking such positions.

      17.    Ms. Wilmore has personally observed that Spectrum has or had very

few African-Americans in positions at or above the Senior Manager level.

      18.    In October 2017, Ms. Wilmore suffered health setbacks that required her

to take FMLA leave and to eventually apply for short term disability. After having

surgery, she returned to work in February 2018, but suffered an episode on or around

April 23, 2018 that required follow-up medical attention. She stayed in constant

contact with the Defendant during the whole time she was out and kept them abreast

of her medical issues.

      19.    Spectrum never contacted Ms. Wilmore to ask whether she could return

to work and the next contact she had from them was a letter dated June 27, 2018,

informing her that she had been terminated.

      20.    Ms. Wilmore is qualified to perform the duties and responsibilities of

hre position with or without a reasonable accommodation. Upon information and

                                         5
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 6 of 20




belief, Spectrum terminated Ms. Wimore’s employment because of its perception that

she was disabled which is a violation of the ADA Amendments Act of 2008

[ADAAA].

      21.    Spectrum also refused to engage in the "interactive process" to assess

whether a reasonable accommodation could be made to keep Ms. Wilmore employed

even though it knew or should have known that she was experiencing workplace

problems because of her health issues.

      22.    The only accommodation Ms. Wilmore needed was time off from work

to get her medicines regulated. She was never given a chance to express this need to

Spectrum as she was terminated right after her doctor provided medical information

that it had requested.

VI.   CLASS ACTION DEFINITION
      (Race Discrimination)

      23.    The Representative Plaintiff sues on behalf of herself and on behalf of

all other similarly situated current, past, present, and future employees of the

Defendant who are African-American/black, who have been, continue to be, or in the

future subject to one or more aspects of the systemic race discrimination described

in this Complaint. Such systemic race discrimination includes the Defendants (1)

failure to promulgate, maintain, and enforce racially non-discriminatory employment



                                         6
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 7 of 20




policies and practices; (2) racially unequal terms and conditions of employment; and

(3) racially discriminatory selection policies.

      24.    The claims herein have been brought and may properly be maintained

as a class action because there is a well-defined community of interest among Class

members with respect to the claims asserted herein and the proposed Class is

ascertainable:

                 A. COMMON QUESTIONS OF LAW AND FACT

      25.    The prosecution of the claims of the Representative Plaintiff require

adjudication of narrowly focused questions of law and fact common to her individual

claims and those of the putative classes she seeks to represent. The common

questions of law would include, inter alia: whether the Defendant has engaged in

systemic race discrimination in its tolerance of racially discriminatory selection and

promotion policies in a manner made unlawful under the "Civil Rights Act of 1964,"

42 U.S.C. § 2000 et seq., and "The Civil Rights Act of 1866," 42 U.S.C. § 1981and

1981a. The common questions of fact would include, inter alia: (1) whether

Spectrum discriminated against African-American employees because of their race

with regards to promotions; (2) whether compensatory and punitive damages,

injunctive relief, and other equitable remedies for the class are warranted; and (3)

whether Spectrum discriminated against African-Americans in other terms and

                                           7
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 8 of 20




conditions of employment. The details of the Representative Plaintiff’s claims are

encompassed within the claims prosecuted on behalf of the class and set forth in this

Complaint.

                                 B. TYPICALITY

      26.    The claims of the Representative Plaintiff is typical of those of the

members of the class. The Representative Plaintiff and all class members have been

and are similarly adversely affected by the systemic racially discriminatory practices

complained of herein. Specifically, the representative claims, like those of the class

members, arise out of Defendant's pervasive discriminatory conduct with regard to

race discrimination in promotions and other terms and conditions of employment.

The relief necessary to remedy the claims of the Representative Plaintiff is the same

relief that is necessary to remedy the claims of the putative class members in this

case. The Representative Plaintiff seeks the following relief for individual claims and

class claims asserted herein: (1) declaratory judgment that Defendant has engaged

in systemic race discrimination against African-Americans; (2) a permanent

injunction against such continuing discrimination; (3) injunctive relief which

restructures Spectrum’s selection policies, practices and procedures so that the

Plaintiff and the class members will be able to compete fairly in the future for jobs,

promotions and enjoy terms and conditions of employment traditionally afforded

                                          8
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 9 of 20




similarly situated Caucasian employees; (4) backpay, front pay, compensatory

damages, and other equitable remedies necessary to make the Plaintiff, and the class,

whole from Spectrum’s past discrimination; and, (5) attorneys' fees, costs, and

expenses.

       C. NUMEROSITY AND IMPRACTICABILITY OF JOINDER

      27.    The class that the Representative Plaintiff seek to represent is too

numerous to make joinder practicable. The proposed class consists of numerous

former, current, and future African-Americans who either have been, are, or will be,

employed by Spectrum. Spectrum’s pattern and practice of race discrimination also

makes joinder impracticable by making it impractical and inefficient to identify many

members of the class prior to the determination of the merits of Spectrum’s class wide

liability. Thus, the number of Class members is currently indeterminate, but is

certainly numerous.

      D. ADEQUACY OF REPRESENTATION

      28.    The Representative Plaintiff will fairly and adequately protect the

interests of the class inasmuch as they are broadly representative, as reflected in the

preceding paragraphs. There are no conflicts of interest present with the members of

the proposed class as each would benefit from the imposition of a remedy for the

Defendant's discriminatory employment practices. The Representative Plaintiff has

                                          9
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 10 of 20




retained counsel experienced in litigating major class actions in the field of

employment discrimination, and who are prepared and able to meet the time and

fiscal demands of class action litigation of this size and complexity. The combined

interest, experience, and resources of the Representative Plaintiff and her counsel to

litigate competently the individual and class claims of the race based employment

discrimination at issue satisfy the adequacy of representation requirement under

Fed.R.Civ.P. 23(a)(4).

                 E. EFFICIENCY OF CLASS PROSECUTION
                          OF COMMON CLAIMS

      29.     Certification of a class of similarly-situated African-Americans is the

most efficient and economical means of resolving the questions of law and fact that

are common to the individual claims of the Representative Plaintiff and the proposed

class. The individual claims of the Representative Plaintiff require resolution of the

common question of whether Defendant has engaged in a systemic pattern of

discrimination against African-Americans.       The Representative Plaintiff seeks

remedies to undo the adverse effects of such discrimination in her own life, career and

working conditions and to prevent such in the future. The Representative Plaintiff has

standing to seek such relief because of the adverse effect that such discrimination has

had on her individually and on African-Americans, in general. In order to gain such



                                          10
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 11 of 20




relief for herself, as well as for the putative class members, the Representative

Plaintiff will first establish the existence of systemic race discrimination as the

premise of the relief she seeks. Without class certification, the same evidence and

issues would be subject to re-litigation in a multitude of individual lawsuits with an

attendant risk of inconsistent adjudications and conflicting obligations. Certification

of the class of African-Americans affected by the common questions of law and fact

is the most efficient and judicious means of presenting the evidence and arguments

necessary to resolve such questions for the Representative Plaintiff, the class and the

Defendant. The Representative Plaintiff’s individual race discrimination and class

claims are premised upon the traditional bifurcated method of proof and trial for

systemic disparate treatment claims of the type at issue in this complaint. Such a

bifurcated method of proof and trial is the most efficient method of resolving such

common issues.

                F. CERTIFICATION IS SOUGHT PURSUANT
                        TO FED. R. CIV. P. 23(b)(2)

      30.     Spectrum has acted on grounds generally applicable to the named

Plaintiff and the proposed class by adopting and following systemic practices and

procedures that discriminate on the basis of race. Upon information and belief, race

discrimination in selection decisions is Spectrum’s standard operating procedure



                                          11
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 12 of 20




rather than sporadic occurrences. Spectrum has refused to act on grounds generally

applicable to the putative class by: (1) refusing to adopt or follow selection

procedures which do not systemically discriminate against African-Americans; and

(2) refusing to provide equal terms and conditions of work to African-Americans.

Spectrum’s systemic race discrimination and refusal to act on grounds that are

non-discriminatory have made appropriate final injunctive relief and declaratory relief

with respect to the class as a whole. The injunctive relief and declaratory relief are

the predominate reliefs sought because they are both the cumulation of the proof of

the Defendant's individual and class-wide liability at the end of Stage I of a bifurcated

trial and the essential predicate for the named Plaintiff’s and class members'

entitlement to monetary and non-monetary remedies at Stage II of such a trial.

Declaratory and injunctive relief flow directly and automatically from proof of the

common questions of law and fact regarding the existence of systemic racial

discrimination against African-American individuals. Such relief is the factual and

legal predicate for the named Plaintiff’s and the class members' entitlement to

injunctive and equitable remedies caused by such systemic discrimination.

            G. ALTERNATIVELY CERTIFICATION IS SOUGHT
                  PURSUANT TO FED. R.CIV. P. 23(b)(3)

      31.     The common issues of fact and law affecting the claims of the



                                           12
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 13 of 20




Representative Plaintiff and the proposed class members, including, but not limited

to, the common issues identified above, predominate, over any issues affecting only

individual claims. A class action is superior to other available means for the fair and

efficient adjudication of the claims of the named Plaintiff and members of the

proposed class.

      32.     The cost of proving the Defendant's pattern or practice of discrimination

makes it impracticable for the named Plaintiff and members of the proposed class to

control the prosecution of their claims individually. The Southern District of New

York is the most logical forum in which to litigate the claims of the Representative

Plaintiff and the proposed class in this case because upon information and belief, the

Defendant’s human resource function emanates from here; the persons responsible

for overseeing the human resources function are here; upon information and belief

Spectrum maintains personnel records here; and engages in or ratifies illegal conduct

adversely affecting the Plaintiff and the proposed classe here.

                H. ALTERNATIVELY CERTIFICATION IS
              SOUGHT PURSUANT TO FED. R. CIV. P. 23(c)(4)
              FOR INJUNCTIVE AND DECLARATORY RELIEF

      33.     Alternatively, claims for injunctive and declaratory relief for the

Injunctive Relief Class are properly certified under Federal Rule of Civil Procedure

23(c)(4) because such claims present only common issues, the resolution of which

                                          13
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 14 of 20




would advance the interests of the parties in an efficient manner.

             I. ALTERNATIVELY CERTIFICATION IS SOUGHT
                             PURSUANT TO FED. R.
                 CIV. P. 23(c)(4) FOR CLASS WIDE LIABILITY

      34.     Alternatively, class wide liability claims are properly certified under

Federal Rule of Civil Procedure 23(c)(4) for the Classes because such claims present

only common issues, the resolution of which would advance the interests of the

parties in an efficient manner.

             J. PUNITIVE DAMAGES MAY ALTERNATIVELY
            BE CERTIFIED PURSUANT TO FED.R.CIV.P. 23(b)(2)

      35.     Punitive damages liability may alternatively be certified under Federal

Rule of Civil Procedure 23(b)(2) because such relief focuses on the conduct of

Spectrum and not the individual characteristics of the Plaintiffs and are an allowable

form of incidental monetary relief.

VIII. COUNTS

                                    COUNT ONE

                 Intentional Discrimination on the Basis of Race
                          in Violation of Title VII of the
                  Civil Rights Act of 1964 and 42 U.S.C. § 1981

      36.     The Representative Plaintiff restates and incorporates by reference all

applicable paragraphs above as part of this Count of the Complaint.


                                          14
               Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 15 of 20




         37.     Defendant has discriminated against the Representative Plaintiff and the

class she seeks to represent with regards to selection procedures and other terms and

conditions of employment because of their race, in violation of Title VII of the Civil

Rights Act of 1964 and 42 U.S.C. § 1981.

         38.     Defendant’s conduct has been intentional, deliberate, willful and

conducted with disregard for the rights of the Plaintiff and members of the proposed

class.

         39.     By reason of Defendant’s discriminatory employment practices, the

Representative Plaintiff and the proposed class members have experienced extreme

harm, including loss of compensation, wages, back and front pay, and other

employment benefits, and, as such, are entitled to all legal and equitable remedies

available under Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981.

                                      COUNT TWO

                  Disparate Impact Discrimination on the Basis of Race
                 In Violation of Title VII of the Civil Rights Act of 1964

         40.     The Representative Plaintiff restates and incorporates by reference all

applicable paragraphs above as part of this Count of the Complaint.

         41.     The criteria utilized by Defendant in making selection decisions-to

include promotions-on the basis of race in violation of §703(k) of Title VII, 42 U.S.C.



                                             15
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 16 of 20




§2000e-2(k).

      42.     Defendant allows an overwhelmingly Caucasian group of selectors to

use non-transparent and unmeasurable process(es) in making employment decisions

which allows them to manipulate the selection process(es) to the detriment of their

African-American employees.

      43.     These processes disparately impacted African-American employees

because they allow subjectivity and favoritism to influence employment decisions.

Because of this, the decision-makers are free to exercise their discretion in an

unguided, subjective manner that provides a ready mechanism for Caucasians to vent

discriminatory feelings upon African-American employees.

      44.     The Defendant has maintained these discriminatory policies, patterns,

and/or practices both within and outside the liability period in this case.

      45.     As a direct result of the Defendant’s discriminatory policies and/or

practices as described above, Plaintiff and the class she seek to represent have

suffered damages including, but not limited to, lost past and future income,

compensation, and benefits.

                 COUNT III (Individual ADAAA of 2008Claim)

      46.     As stated, Plaintiff is a person with a disability, has a history of

disability and/or is perceived or regarded as disabled. 42 U.S.C. § 12102. The

                                           16
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 17 of 20




Defendant is an employer and was Plaintiff's employer, under, 42 U.S.C. § 12111(5).

      47.     Despite Plaintiff's disability, with or without a reasonable

accommodation, he was, and is, able to perform the essential functions of a number

of jobs, within the Defendant's organization to include Sr. Manager Digital Sales-

Media. Thus, Plaintiff meets the definition of a “qualified individual with a

disability,” pursuant to 42 U.S.C. § 12111

      48.     The Defendant intentionally and with reckless disregard, discriminated

against Plaintiff due to her disability and have otherwise classified, and segregated

Plaintiff in a way which has adversely affected her job opportunities and status due

to her disability, as that term is defined by the ADA. 42 U.S.C. § 12112, 29 C.F.R.

1630.5.

      49.     The Defendant has also limited Plaintiff and utilized standards, criteria

and/or methods of administration which discriminated against her by subjecting

Plaintiff to discriminatory termination which is prohibited by the ADAAA. 42 U.S.C.

§ 12112, 29 C.F.R. 1630.6 and 1630.7.

      50.     The Defendant’s standards, criteria and methods of administration have

the effect of discriminating against Plaintiff based on her or perceived disability; and

they perpetuate discrimination of others who are subject to common administrative

control. Such standards, criteria and methods of administration are not job related

                                          17
             Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 18 of 20




and they are not consistent with business necessity. 29 C.F.R. 1630.7.

      51.      The Defendant has also failed to reasonably accommodate Plaintiff and

has taken adverse action against Plaintiff due to the need to make a reasonable

accommodation. The reasonable accommodation would have caused no undue

hardship to the Defendant. 42 U.S.C. § 12112, 29 C.F.R. 1630.9.

      52.      The Defendant has, too, violated the confidentiality provisions of the

ADAAA, 29 C.F.R. 1630.13 and 1630.14 by divulging Plaintiff's confidential

medical history to its employees and/or agents.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff and the putative Class pray for relief as follow:

      1.       Certification of the case as a class action on behalf the proposed

class(es);

      2.       Designation of the Plaintiff as the representative of the Class;

      3.       Designation of Plaintiff’s Counsel of record as Class Counsel;

      4.       A declaratory judgment that the practices complained of herein are

unlawful and violate Title VII, 42 U.S.C. § 1981, and the ADAAA of 2008;

      5.       A preliminary and permanent injunction against Spectrum and its

officers, agent, successors employees, representatives, and any and all persons acting

in correct with them from engaging in each of the unlawful policies, practices,

                                           18
            Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 19 of 20




customs, and usages set forth herein;

      6.      An order that the Spectrum institute and carry out policies, practices, and

programs that provide equal employment opportunities for all minorities, and that it

eradicate the effects of its past and present unlawful employment practices;

      7.      For back pay, front pay and other monetary relief according to proof

(including interest and benefits);

      8.      For all damages sustained as a result of the Spectrum’s conduct

according to proof;

      9.      For compensatory damages, nominal damages, and liquidated damages

according to proof;

      10.     For exemplary and punitive damages in an amount commensurate with

the Spectrum’s ability to pay, to deter future conduct, and to set an example for

others;

      11.     For reasonable attorneys' fees and cost including under to the extent

allowable by law;

      12.     Pre-judgment and post-judgment interest, as provided by law;

      13.     For such ancillary orders, decrees and such further legal and equitable

relief as may be necessary to enjoin and restrain the improper conduct and

wrongdoing of Spectrum; and,

                                          19
           Case 1:19-cv-09353 Document 1 Filed 10/09/19 Page 20 of 20




     14.     For such other and further relief as the Court deems proper.

                          JURY TRIAL DEMANDED

                                Respectfully submitted,


                                /s/Roderick T. Cooks
                                Roderick T. Cooks (pro hac vice forthcoming)
                                Lee D. Winston (pro hac vice forthcoming)

                  Attorneys for the Plaintiff and Proposed Class


OF COUNSEL:
Winston Cooks, LLC
505 20th Street North
Suite#815
Birmingham, AL 35203
Telephone: (205) 502-0970
Facsimile: (205) 278-5876

DEFENDANT’S ADDRESS:
Charter Communications
1633 Broadway Floor 39
New York, NY 10019




                                        20
